Title: Editorial Note
From: 
To: 


       September 1768 was a busy month for Joseph Dowse. On the night of 6 September, in which he seized the goods involved in Dowse v. Thirty-three Hogsheads of Molasses, No. 47, nineteen additional casks were allegedly landed in Salem from the schooner Neptune, which had entered on 19 August. Dowse seized them on the 7th. In November the Commissioners of the Customs asked their solicitor to consult with Jonathan Sewall about filing a libel against the Neptune and her contraband in the name of Rowland Savage, “Land waiter, Weigher and Gauger at Salem,” who had apparently seized the vessel. No action was taken against the Neptune, perhaps because of legal doubts as to Savage’s authority to seize. On 6 December, Sewall filed an information in Dowse’s behalf against the molasses alone.
       On 14 December no claimant appeared and the molasses was decreed forfeit. Adams, who was then spending most of his time in the Admiralty Court as counsel in Sewall v. Hancock, No. 46, apparently contemplated making a claim in behalf of the consignee of the molasses. His notes, printed below, show that he had made a study of the statutes requiring an officer’s warrant for goods to be landed, which, the information alleged, had not been obtained. He probably intended to argue that these Acts did not apply in an in rem proceeding against the goods, since they provided only for monetary fines against those involved in the landing or for the forfeiture of any small craft used. The decision not to file a claim may have been based on a desire to avoid exposure to an in personam action for these or the much more serious penalties imposed for entry without payment of duties, which were the basis of the suit against Hancock.
      